Case: 09-60926     Document: 00511238864          Page: 1    Date Filed: 09/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 20, 2010
                                     No. 09-60926
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

RUDOLPH THOMAS,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A078 922 827


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Rudolph Thomas, a native and citizen of Jamaica, petitions this court for
review of the Board of Immigration Appeals’ (BIA) order denying his motion to
reopen his in abstentia removal proceedings. Thomas does not challenge the
BIA’s determination that his motion to reopen was untimely but maintains that
the time limitation should not apply because his motion to reopen was based
upon changed country conditions in Jamaica.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60926    Document: 00511238864 Page: 2        Date Filed: 09/20/2010
                                 No. 09-60926

      An alien is not bound by the time limitation for filing a motion to reopen
if his request for asylum or withholding of removal “is based on changed country
conditions arising in the country of nationality . . . if such evidence is material
and was not available and would not have been discovered or presented at the
previous proceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii).
The evidence submitted by Thomas, however, did not show a change in
conditions in Jamaica since the time of his in abstentia removal proceedings.
Rather, Thomas’s evidence showed that the political corruption and gang
violence Thomas complained about in his motion to reopen had been occurring
in Jamaica since the 1960s.
      The BIA did not abuse its discretion in determining that Thomas failed to
establish changed country conditions and that his motion to reopen was,
therefore, untimely. See Panjwani v. Gonzales, 401 F.3d 626, 632-33 (5th Cir.
2005). Accordingly, we decline to address Thomas’s underlying claims that he
is eligible for asylum and withholding of removal. See § 1003.2(a); Ogbemudia
v. I.N.S., 988 F.2d 595, 599-600 (5th Cir. 1993).
      Accordingly, Thomas’s petition for review is DENIED.




                                        2